Per Curiam.

The absolute prohibition of the use of political signs is unconstitutional. Peltz v. South Euclid, 11 Ohio St. 2d 128. Accordingly, the judgment of the Court of Appeals is reversed and judgment is entered for appellant that ordinance No. 1951-3 of the village of Walton Hills, to the extent that it prohibits the use of political signs in residential districts, violates Section 11, Article I of the Constitution of Ohio, and the First and. Fourteenth Amendments of the Constitution of the United States, and appellees are permanently enjoined from enforcing the ordinance to the extent of its constitutional infirmity as herein indicated.

Judgment reversed.

Matthias, Herbert, Schneider and Brown, JJ., concur.